DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
Claims 1-6, 8-12, and 14-20 are pending.  Claims 1, 3-4, 6, 9, 11, 15, 17, and 20 have been amended and claims 7 and 13 have been cancelled without prejudice or disclaimer.
Response to Arguments
Applicant's arguments filed 6/16/22 have been fully considered but they are not persuasive. With respect to the arguments under 35 USC 103(a), the  Applicant’s representative has presented arguments to address the rejections which are discussed below.  
The Applicant’s representative argues that the various embodiments discloses in prior art of Visocnik does not teach the claimed invention because while it “may initially place a bonus symbol at a random position, move that bonus symbol from position to position or alternatively project that bonus symbol to another position, none of such movements or projections to multiple positions occur in associated with a single play of a game” (see Remarks – 6/16/22, pg. 9).  Specifically,  the Applicant’s representative argues that the disclosed embodiments of Visocnik teach or suggest to “move that bonus symbol from position to position or alternatively project that bonus symbol to another position that occur with a single play of a game” (see Remarks, pg. 9). The Examiner respectfully disagrees.  The Applicant’s representative erroneously characterizes Visocnik’s duplicator symbol by stating that “none of such movements or projections occur in association with a single play of a game”(see Remarks, pg. 9).  For instance, Visocnik teaches movement of the bonus symbol from position to position during subsequent positions of a plurality of free spins during a feature game and a duplication feature that occurs during the single play of a game which replicates the designated symbol at a third one of the symbol display positions (see Visocnik, Fig. 27-29, 41-42, 0090-0092,  0116).  It follows that the combination of the various embodiments of Visocnik teach both instances the movement and/or replication of the designated symbol may occur between and during a single play of the game and/or during successive free games (see Visonik, Fig. 27-29, 41-42, 0096 and 0116).  Furthermore, the combination of these various embodiments do not utilize improper hindsight but merely take into account knowledge which was within the level of ordinary skill in the art the time the claimed invention was made (see MPEP 2145 – citing In re McLaughlin, 443 F.2d, 1392, 1395).  For at least these reasons, the Applicant’s argument is not persuasive and the rejection has maintained below.
With respect to dependent claims 3, 11, and 17, the Applicant’s arguments maintain that the claims are allowable because the references fail to cure the above-described deficiencies of Visocnik.  The Examiner respectfully disagrees.  The Applicant’s arguments have been reviewed and have been addressed in the discussion above are maintained for substantially the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-6, 9-10, 12, 15-16, and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Visocnik (US 2004/0048646 A1).
Regarding claim 1, Visocnik disclose a gaming system comprising: a processor (see Visocnik, Fig. 1, 0076-0077); and a memory device which stores a plurality of instructions, which when executed by the processor (see Visocnik, Fig. 1, 0077), cause the processor to: 
cause a display device to display a plurality of symbol display positions, for a first play of a game (see Visocnik, Fig. 41, 0080-0081, 0087):
cause a display device to display a first plurality of symbols at a first set of the symbol display positions (see Visocnik, Fig. 41, 0080-0081, 0087), and cause the display device to display any award associated with the displayed first plurality of symbols (see Visocnik, Figs. 41, 0082, 0091-0092), and 
responsive to a triggering event occurring and one of the displayed plurality of symbols for the first play of the game being a designated symbol displayed at a first one of the symbol display positions, for a second subsequent play of the game (see Visocnik, Figs. 41-42, 0087, 0090-0092, wherein the triggering event is bonus symbol attribute)):
cause the display device to display that designated symbol at a second one of the symbol display positions (see Visocnik, Figs. 41-42, 0096, wherein the designated symbol is a bonus symbol displayed at a second one of the symbol display positions), cause the display device to display a second plurality of symbols at a second set of the symbol display positions (see Visocnik, Figs. 41-42, 0096, wherein the non-bonus symbols selected for the subsequent free spin is a second plurality of symbols at a second set of symbol display positions), and
cause the display device to display any awards associated with the displayed second plurality of designated symbols (see Visocnik, Figs. 41-42, 0077, 0091-0092).  Although, the cited embodiment of the designated symbol does not specifically teach a replication of that designated symbol, Visocnik teaches various features associated with the bonus symbol attributes.  
In an alternative embodiment, Visocnik teaches the attribute upon of a triggering event occurring and one of the plurality of symbols being a designated symbol wherein after displaying that designated symbol at the second one of the symbol display positions, cause the display device to display a replication of that designated symbol to a third one of the symbol display positions (see Visocnik, Fig. 27-29, 0116, wherein the trigger of the bonus symbol 24 with the duplicator symbol 89 causes the replication of the bonus symbol to a third one of the symbol display positions).  One would have been motivated to incorporate the teachings of Visocnik’s attribute yield the predictable result to provide entertaining and enhanced game sequences (see Visocnik, 0021).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention wherein after displaying that designated symbol at the second one of the symbol display positions, cause the display device to display a replication of that designated symbol to a third one of the symbol display positions, the third one of the symbol display positions being different from the first one of the symbol display positions.    
Regarding claim 9, Visocnik disclose a gaming system comprising: a processor (see Visocnik, Fig. 1, 0076-0077); and a memory device which stores a plurality of instructions, which when executed by the processor (see Visocnik, Fig. 1, 0077), cause the processor to: 
cause a display device to display a plurality of symbol display positions, for a first play of a game (see Visocnik, Fig. 41, 0080-0081, 0087):
cause the display device to display a first plurality of symbols at a first set of the symbol display positions (see Visocnik, Fig. 41, 0080-0081, 0087), and cause the display device to display any award associated with the displayed first plurality of symbols (see Visocnik, Figs. 41, 0082, 0091-0092), and 
responsive to a triggering event occurring and one of the displayed plurality of symbols for the first play of the game being a wild symbol displayed at a first one of the symbol display positions, for a second subsequent play of the game (see Visocnik, Figs. 41-43, 0087, 0090-0092, 0096 wherein the triggering event is bonus symbol attribute)):
cause the display device to display that wild symbol at a second one of the symbol display positions (see Visocnik, Figs. 41-42, 0096, wherein the wild symbol is a bonus symbol 24 with a wild designation displayed at a second one of the symbol display positions), cause the display device to display a second plurality of symbols at a second set of the symbol display positions (see Visocnik, Figs. 41-42, 0096, wherein the non-bonus symbols selected for the subsequent free spin is a second plurality of symbols at a second set of symbol display positions), and
cause the display device to display any award associated with the displayed second plurality of symbols and the displayed wild symbols (see Visocnik, 0077, 0091-0092);
responsive to no triggering event occurring and one of the displayed plurality of symbols for the first play of the game being the designated symbol display for the first one of the symbol display positions without the triggering event occurring (see Visocnik, Fig. 41-43, 0096, wherein the no trigger event occurs when no duplicator symbol 89 is selected for the duplication attribute), for the second, subsequent play of the game, to:
cause the display device to display that designated symbol at the second of the symbol display positions (see Visocnik, Figs. 41-42, 0096, wherein the designated symbol is a bonus symbol displayed at a second one of the symbol display positions), 
cause the display device to display a third plurality of symbols at a third set of the symbol display positions (see Visocnik, Figs. 41-42, 0096, wherein the non-bonus symbols selected for the subsequent free spin is a third plurality of symbols at a third set of the symbol display positions), 
and cause the display device to display any award associated with the displayed third plurality of symbols and the displayed designated symbols (see Visocnik, Figs. 41-42, 0077, 0091-0092, wherein processor determines winning outcomes and issues award outcomes).  Although, the cited embodiment of the wild symbol does not specifically teach a replication of that wild symbol, Visocnik teaches various features associated with the bonus symbol attributes.  
In an alternative embodiment, Visocnik teaches the attribute upon of a triggering event occurring and one of the plurality of symbols being a wild symbol wherein after displaying that designated symbol at the second one of the symbol display positions, cause the display device to display a replication of that wild symbol to a third one of the symbol display positions (see Visocnik, Fig. 27-29, 0116, wherein the trigger of the bonus symbol 24 with the duplicator symbol 89 causes the replication of the bonus symbol to a third one of the symbol display positions).  One would have been motivated to incorporate the teachings of Visocnik’s attribute yield the predictable result to provide entertaining and enhanced game sequences (see Visocnik, 0021).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention wherein after displaying that wild symbol at the second one of the symbol display positions, cause the display device to display a replication of that wild symbol of a third one of the symbol display positions, the third one of the symbol display positions being different from the first one of the symbol display positions, cause the display device to display a second plurality of symbols at a second set of the symbol display positions, and cause the display device to display any award associated with the displayed second plurality of symbols and the displayed wild symbols.
Regarding claim 15, Visocnik disclose a method of operating a gaming system, the method comprising: 
displaying, by the display device, a plurality of symbol display positions, for a first play of a game (see Visocnik, Fig. 41, 0080-0081, 0087):
displaying, by the display device, a first plurality of symbols at a first set of the symbol display positions (see Visocnik, Fig. 41, 0080-0081, 0087), and 
displaying, by the display device, any award associated with the displayed first plurality of symbols (see Visocnik, Figs. 41, 0082, 0091-0092), and 
responsive to a triggering event occurring and one of the displayed plurality of symbols for the first play of the game being a designated symbol displayed at a first one of the symbol display positions, for a second subsequent play of the game (see Visocnik, Figs. 41-42, 0087, 0090-0092, wherein the triggering event is bonus symbol attribute)):
displaying, by the display device, that designated symbol at a second one of the symbol display positions (see Visocnik, Figs. 41-42, 0096, wherein the designated symbol is a bonus symbol displayed at a second one of the symbol display positions), displaying, by the display device, a second plurality of symbols at a second set of the symbol display positions (see Visocnik, Figs. 41-42, 0096, wherein the non-bonus symbols selected for the subsequent free spin is a second plurality of symbols at a second set of symbol display positions),  and
displaying, by the display device, any award associated with the displayed second plurality of symbols and the displayed designated symbols (see Visocnik, 0077, 0091-0092).  Although, the cited embodiment of the designated symbol does not specifically teach a replication of that designated symbol, Visocnik teaches various features associated with the bonus symbol attributes.  
In an alternative embodiment, Visocnik teaches the attribute upon of a triggering event occurring and one of the plurality of symbols being a designated symbol wherein after displaying that designated symbol at the second one of the symbol display positions, cause the display device to display a replication of that designated symbol to a third one of the symbol display positions (see Visocnik, Fig. 27-29, 0116, wherein the trigger of the bonus symbol 24 with the duplicator symbol 89 causes the replication of the bonus symbol to a third one of the symbol display positions).  One would have been motivated to incorporate the teachings of Visocnik’s attribute yield the predictable result to provide entertaining and enhanced game sequences (see Visocnik, 0021).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention wherein after displaying that designated symbol at the second one of the symbol display positions, cause the display device to display a replication of that designated symbol to a third one of the symbol display positions, the third one of the symbol display positions being different from the first one of the symbol display positions.
Regarding claims 2, 10, and 16, Visocnik teach the gaming system of Claim 1, the gaming system of Claim 9, and the method of Claim 15.  Visocnik further teach wherein the third one of the symbol display positions is adjacent to the first one of the symbol display positions (see Visocnik, Fig. 29, 0116, wherein the duplicated symbol 24 is in a third position that is adjacent to the bonus symbol 24).
Regarding claims 5, 12, and 19, Visocnik teach the gaming system of Claim 1, the gaming system of Claim 9, and the method of Claim 15.  Visocnik further teach wherein the first one of the plurality of symbol display positions comprises the second one of the plurality of symbol display positions (see Visocnik, Fig. 42, 0116, wherein the bonus symbol display positions of display 10 in the subsequent game are the first one of the plurality of symbol display positions which comprises the second one of the plurality of symbol display positions).
Regarding claims 6 and 20, Visocnik teach the gaming system of Claim 1 and the method of Claim 15, wherein when executed by the processor responsive to one of the displayed plurality of symbols for the first play of the game being the designated symbol display for the first one of the symbol display positions without the triggering event occurring (see Visocnik, Fig. 41-43, 0096, wherein the no trigger event occurs when no duplicator symbol 89 is selected for the duplication attribute), the instructions cause the processor, for the second, subsequent play of the game, to:
cause the display device to display that designated symbol at the second of the symbol display positions (see Visocnik, Figs. 41-42, 0096, wherein the designated symbol is a bonus symbol displayed at a second one of the symbol display positions), 
cause the display device to display a third plurality of symbols at a third set of the symbol display positions (see Visocnik, Figs. 41-42, 0096, wherein the non-bonus symbols selected for the subsequent free spin is a third plurality of symbols at a third set of the symbol display positions), 
and cause the display device to display any award associated with the displayed third plurality of symbols and the displayed designated symbols (see Visocnik, Figs. 41-42, 0077, 0091-0092, wherein processor determines winning outcomes and issues award outcomes).
Regarding claim 18, Visocnik teach the method of claim 15.  Visocnik further teach wherein the designated symbol comprises a wild symbol (see Visocnik, Fig. 27-29, 41-43, 0096, wherein the bonus symbol is a ‘wild’ during one or more subsequent games during the bonus event). 
Claims 3, 11, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Visocnik as applied to claims 1, 9, and 15 above, in view of Jensen et al. (US 2008/0108411 A1) and Singer et al. (US 2003/0216165 A1).
Regarding claims 3, 11, and 17, Visocnik teach gaming system of Claim 1, the gaming system of Claim 9, and the method of Claim 15.  Although, Visocnik teach a bonus feature with a first and second play of the game that may be terminated by exhaustion of the allotted free games or a bonus terminating outcome or by a sequence of events occurred in successive free spins in which the player is returned to the base game (see Visocnik, 0121), it is silent as to i) wherein when executed by the processor responsive to the award for the second, subsequent game of the game having a value greater than zero and ii) the instructions cause the processor to cause the display device to display a removal of any displayed designated/wild symbols.
Jensen teach a gaming system wherein when executed by the processor the processor responsive to the determined award for a second, subsequent play of reel game having a value greater than zero, the instructions cause the processor to end the game (see Jensen, 0108).  Stated differently, by ending the feature and returning to the base game, the instructions cause would cause the processor to remove displayed designated symbols from the bonus feature game.  One would have been motivated to incorporate the teachings of Jensen to use known techniques with similar devices to yield the predictable result to enhance game play and excitement.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the bonus game of Visocnik wherein when executed by the processor responsive to the determined award for the second subsequent game of the game having a value greater than zero to cause the processor to reset or end the game feature and cause the processor to remove any displayed designated/wild symbols.
 Moreover, Singer teach a game feature which provides a plurality of designated symbols to be awarded during a spin of the game feature.  Specifically, Singer teach a game which awards a value greater than zero (e.g., a plurality of designated bonus symbols) during a round of a game and resets the display prior to a subsequent spin of the reels (see Singer, 0074).  Stated differently, Singer teach by resetting the designated symbols cause the display device to remove any displayed designated/wild symbols for a second, subsequent play of the game by causing the processor to remove displayed designated symbols.  One would have been motivated to incorporate the teachings of Singer by using known techniques to yield the predictable result to increase player excitement and profitability for the game provider.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention wherein when executed by the processor responsive to the determined award for the second, subsequent play of the game having a value greater than zero, the instructions cause the processor to remove any displayed designated/wild symbols. 

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Visocnik as applied to claims 1 above, and further in view of Okuniewicz (US 2001/0036854 A1).
Regarding claim 4, Visocnik teach the gaming system of claim 1.  However, Visocnik is silent as to wherein any award comprises a lottery ticket.
Okuniewicz teach a gaming system wherein the determined award comprises a lottery ticket (see Okuniewicz, 0017, wherein the gaming device dispenses a lottery ticket as an award for a reel combination).  One would have been motivated to incorporate the teachings of Okuniewicz determined award to yield the predictable result of providing increased winnings and enhancing game play (see Okuniewicz, 0007, 0015, 0017).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention wherein any determined award comprises a lottery ticket.
Claims 8 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Visocnik as applied to claims 1 above, and further in view of Jensen et al. (US 2008/0108411 A1).
Regarding claims 8 and 14, Visocnik teaches the gaming system of claim 1 and the gaming system of claim 9.  However, Visocnik is silent to wherein the display device comprises part of a mobile device.
Jensen teaches a gaming system including a display device wherein the display device comprises part of a mobile device (see Jensen, 0025, 0030, wherein the PDA comprises a display to present games in a mobile device).  One would have been motivated to incorporate the teachings of Jensen to use known techniques to yield the predictable result to enable the player to play at a variety of different locations (see Jensen, 0025).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made wherein the display device comprises part of a mobile device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148. The examiner can normally be reached Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715